223 F.2d 925
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.BRIDGEPORT HYDRAULIC COMPANY, Respondent.
No. 245.
Docket 23396.
United States Court of Appeals Second Circuit.
Argued May 10, 1955.
Decided July 1, 1955.

On petition to review an order of the Tax Court deciding that the respondent had made an overpayment of excess profits taxes for 1945.
Davis W. Morton, Jr., H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Hilbert P. Zarky, Sp. Assts. to Atty. Gen., for petitioner.
Philo C. Calhoun, Bridgeport, Conn., Hugh Satterlee, New York City, Philo C. Calhoun, Bridgeport, Conn., Rollin Browne, New York City, Marsh, Day & Calhoun, Bridgeport, Conn., Satterlee, Browne & Cherbonnier, New York City, of counsel, for respondent.
Before HAND, SWAN and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed upon the opinion of the Tax Court. 22 T.C. 215.